McKEOWN, Circuit Judge,
concurring:
Although I agree that the PEU’s notice does not satisfy the requirements of Chicago Teachers Union, Local No. 1. v. Hudson, 475 U.S. 292, 306, 106 S.Ct. 1066, 89 L.Ed.2d 232 (1986), and that remand is therefore necessary, I write separately because I believe that the majority unnecessarily reaches the issue of the constitutionality of the local union presumption.
We all agree that the PEU’s failure to provide audited verification of its expenses violates Hudson. Because it is clear that the local affiliate, EDCEA, cannot rely on the parent union’s (PEU’s) constitutionally insufficient data, we need not decide the issue of the constitutionality of the local union presumption. While the majority properly interprets the Supreme Court’s decision in Hudson, it ignores the Supreme Court’s strong warning against premature adjudication of constitutional questions:
As we have explained: If there is one doctrine more deeply rooted than any other in the process of constitutional adjudication, it is that we ought not to pass on questions of constitutionality ... unless such adjudication is unavoidable .... It has long been the Court’s considered practice not ... to decide any constitutional question in advance of the necessity of its decision ... or to formulate a rule of constitutional law broader than is required by the precise facts to which it is to be applied.
Clinton v. Jones, 520 U.S. 681, 690 n. 12, 117 S.Ct. 1636, 137 L.Ed.2d 945 (internal quotation marks and citations omitted).
If the notice based on the parent union’s data is legally deficient, then the derivative data is similarly tainted for notice purposes. The “doctrine of avoidance,” id. at 690, requires that we not reach out to decide whether the local union presumption passes constitutional muster as a general matter when, on the facts presented here, the EDCEA’s reliance on the PEU’s data is itself constitutionally deficient. In light of our reversal, at this point, the majority is only speculating as to what local union data the EDCEA and the PEU might bring before the district court on remand.
In addition, I have no doubt about the good faith of the parties in presenting this case, and do not join in the majority’s gratuitous (and, by its own recognition, inapt) commentary regarding the conduct of other litigants in “cases of this type.”